Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 1, 2016, is
entered into by and between Demand Media, Inc., a Delaware corporation (the
“Company”) and Dion Camp Sanders (the “Executive”).

WHEREAS, the Company desires to employ the Executive and to enter into an
agreement embodying the terms of such employment; and

WHEREAS, the Executive desires to accept such employment with the Company,
subject to the terms and conditions of this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.     Employment Period.  Subject to the provisions for earlier termination
hereinafter provided, the Executive’s employment hereunder shall be for a term
commencing on the Effective Date and ending on the fourth (4th) anniversary of
the Effective Date (the “Employment Period”).  For purposes of this Agreement,
“Effective Date” shall mean the date on which Executive commences employment
with the Company (i.e., August 1, 2016).  The Executive’s employment hereunder
is terminable at will by the Company or by the Executive at any time (for any
reason or for no reason), subject to the provisions of Section 4 hereof.  This
Agreement is effective as of the Effective Date.    

2.     Terms of Employment. 

(a)     Position and Duties.

(i)     During the Employment Period, the Executive shall serve as the Company’s
Executive Vice President, Marketplaces, reporting to the Chief Executive Officer
or his or her designee, and shall perform such duties as are usual and customary
for such position.  At the Company’s request, the Executive shall serve the
Company and/or its subsidiaries and affiliates in other capacities in addition
to the foregoing consistent with the Executive’s role as Executive Vice
President, Marketplaces of the Company.  In the event that the Executive, during
the Employment Period, serves in any one or more of such additional capacities,
the Executive’s compensation shall not be increased beyond that specified in
Section 2(b) hereof.  In addition, in the event the Executive’s service in one
or more of such additional capacities is terminated, the Executive’s
compensation, as specified in Section 2(b) hereof, shall not be diminished or
reduced in any manner as a result of such termination provided that the
Executive otherwise remains employed under the terms of this Agreement.

(ii)     During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive may be entitled, the Executive agrees to
devote the Executive’s full business time and attention to the business and
affairs of the Company.  Notwithstanding the foregoing, during the Employment
Period, it shall not be a violation of this Agreement for the Executive to
engage in any of the following activities: (A) serve on boards, committees or
similar bodies of charitable or nonprofit organizations, (B) fulfill limited
teaching, speaking and writing engagements on a







--------------------------------------------------------------------------------

 



volunteer basis, and/or (C) holding economic interests in companies in which the
Executive does not take an operating role (not to exceed a 5% interest in any
company), in each case, so long as such activities do not, individually or in
the aggregate, materially interfere or conflict with the performance of the
Executive’s duties and responsibilities under this Agreement.

(iii)     During the Employment Period, the Executive shall perform the services
required by this Agreement at the Company’s principal offices located in Santa
Monica, California (the “Principal Location”), except for travel to other
locations as may be necessary to fulfill the Executive’s duties and
responsibilities hereunder. 

(b)     Compensation, Benefits, Etc.

(i)     Base Salary.  During the Employment Period, the Executive shall receive
a base salary equal to three hundred thousand dollars ($300,000) per annum (the
“Base Salary”).  The Base Salary shall be reviewed annually by the Compensation
Committee (the “Compensation Committee”) of the Company’s Board of Directors
(the “Board”) and may be increased from time to time by the Compensation
Committee in its sole discretion.  The Base Salary shall be paid in installments
in accordance with the Company’s applicable payroll practices, as in effect from
time to time, but no less often than monthly. 

(ii)     Annual Bonus.  In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company ending during the
Employment Period, a discretionary cash performance bonus (an “Annual Bonus”)
under the Company’s bonus plan or program applicable to senior executives.  The
Executive’s target Annual Bonus (the “Target Bonus”) shall initially be set at
thirty percent (30%) of the Base Salary actually paid for such year.  The actual
amount of the Annual Bonus shall be determined on the basis of the attainment of
Company performance metrics and/or individual performance objectives, in each
case, as established and approved by the Board or the Compensation Committee (or
their designee) in its sole discretion. Payment of any Annual Bonus(es), to the
extent any Annual Bonus(es) become payable, will be contingent upon the
Executive’s continued employment through the applicable payment date, which
shall occur on the date on which annual bonuses are paid generally to the
Company’s similarly situated executives.   

(iii)     Equity Award.

(A)     Stock Option Award.  Subject to approval by the Compensation Committee
and the commencement of Executive’s employment, the Company agrees to grant to
Executive a nonqualified option to purchase fifty thousand (50,000) shares of
the Company’s common stock (the “Stock Option”) under the Company’s Amended and
Restated 2010 Incentive Award Plan, as amended from time to time (the “Plan”)
following the Executive’s start date, with an exercise price equal to the fair
market value per share on the date of grant (i.e., the closing price of the
Company’s common stock as listed on the NYSE on the date of grant).  Subject to
the Executive’s continued employment through the





2

--------------------------------------------------------------------------------

 



applicable vesting dates and Section 4(c) hereof, the Stock Option shall vest
over four years with one fourth (1/4) vesting on the one year anniversary of the
Effective Date and the remaining three fourths (3/4) vesting in thirty-six (36)
substantially equal monthly installments, commencing on the first monthly
anniversary of the initial vest date and on each monthly anniversary thereafter.
   The terms and conditions of the Stock Option shall, in a manner consistent
with this Section 2(b)(iii)(A), be set forth in a separate award agreement in a
form prescribed by the Company (the “Stock Option Agreement”), to be entered
into by the Company and the Executive, which shall evidence the grant of the
Stock Option.  The Stock Option shall be governed in all respects by the terms
and conditions of the Plan.

(B)     Restricted Stock Unit Award.  Subject to approval by the Compensation
Committee and the commencement of Executive’s employment, the Company agrees to
grant to Executive fifty thousand (50,000) restricted stock units with respect
to the Company’s common stock (the “RSUs”) under the Plan following Executive’s
start date.   Subject to the Executive’s continued employment through the
applicable vesting dates and Section 4(c) hereof, the RSUs shall vest over three
years with one third (1/3) vesting on August 15, 2017 and the remaining
two-thirds (2/3) vesting in eight (8) substantially equal installments
commencing on the three-month anniversary of the initial vest date and on each
three-month anniversary thereafter, subject to the Executive’s continued
employment with the Company through such dates.    The terms and conditions of
the RSUs shall, in a manner consistent with this Section 2(b)(iii)(B), be set
forth in a separate award agreement in a form prescribed by the Company (the
“RSU Award Agreement” and, together with the Stock Option Agreement, the “Equity
Award Agreements”), to be entered into by the Company and the Executive, which
shall evidence the grant of the RSUs.  The RSUs shall be governed in all
respects by the terms and conditions of the Plan.

 

(iv)     Incentive, Savings and Retirement Plans.  During the Employment Period,
the Executive shall be eligible to participate in all other incentive plans,
practices, policies and programs, and all savings and retirement plans,
practices, policies and programs, in each case that are available generally to
similarly situated executives of the Company.  In addition, during the
Employment Period the Executive shall be eligible, at the Company’s discretion,
to receive periodic equity incentive awards from the Company, including under
any annual equity incentive program that may be established by the Company for
its senior executives, as may be in effect from time to time.

(v)     Welfare Benefit Plans.  During the Employment Period, the Executive and
the Executive’s dependents shall be eligible to participate in the welfare
benefit plans, practices, policies and programs (including, as applicable,
medical, dental, disability, employee life, group life and accidental death
insurance plans and programs) maintained by the Company for its similarly
situated executives. 





3

--------------------------------------------------------------------------------

 



(vi)     Expenses.  During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in accordance with the policies, practices and
procedures of the Company applicable to similarly situated executives of the
Company.

(vii)    Fringe Benefits.  During the Employment Period, the Executive shall be
entitled to such fringe benefits and perquisites as are provided by the Company
to its similarly situated executives from time to time, in accordance with the
policies, practices and procedures of the Company, and shall receive such
additional fringe benefits and perquisites as the Company may, in its
discretion, from time-to-time provide.  Nothing contained in Sections
2(b)(iv)-(v) hereof or this Section 2(b)(vii) shall, or shall be construed to,
obligate the Company to adopt or maintain any incentive, savings, retirement,
welfare, fringe benefit or other plan(s) or program(s) at any time.

(viii)   Vacation, Personal or Sick Days.  During the Employment Period, the
Executive shall not be entitled to a fixed number of paid vacation, personal or
sick days per year.  As a salaried employee, the Company expects the Executive
to use the Executive’s judgment to take time off from work for vacation or other
personal time in a manner consistent with completing the Executive’s work in a
timely fashion, providing excellent service to the Company’s customers and
partners and avoiding inconveniencing the Executive’s co-workers.  

3.     Termination of Employment. 

(a)     Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  Either
the Company or the Executive may terminate the Executive’s employment in the
event of the Executive’s Disability during the Employment Period.  For purposes
of this Agreement, “Disability” shall mean a disability as determined under the
Company’s applicable long-term disability plan that prevents the Executive from
performing the Executive’s duties under this Agreement (even with a reasonable
accommodation by the Company) for a period of six (6) months or more or, if no
such plan applies, as determined in the reasonable discretion of the Company.

(b)     Cause.  The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause.  For purposes of this Agreement,
“Cause” shall have the meaning set forth in the Plan.

(c)     Termination by the Executive.  The Executive’s employment may be
terminated by the Executive for any reason, including with Good Reason in
connection with a Change in Control (as defined in the Plan).  For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any one or more of
the following events in connection with a Change in Control, in any case,
without the Executive’s prior written consent, unless the Company fully corrects
the circumstances constituting Good Reason (provided such circumstances are
capable of correction) as provided below:

(i)      a demotion or material diminution of the Executive’s position,
authority, duties or responsibilities (other than any insubstantial action not
taken in bad faith and which is promptly remedied by the Company upon notice by
the Executive);





4

--------------------------------------------------------------------------------

 



provided that “Good Reason” does not include a change in title, authority,
duties and/or responsibilities following a Change in Control if (A) the
Executive’s new title is that of a senior officer of the entity surviving such
Change in Control (or, if applicable, its parent company if such entity has a
parent company) reporting directly to an executive officer of the entity
surviving such Change in Control (or, if applicable, its parent company, if such
entity has a parent company), and the Executive’s authority, duties and
responsibilities are commensurate with such title or (B) (1) the entity
surviving such Change in Control (or, if applicable, its parent company if such
entity has a parent company) continues to operate the Company’s principal
businesses as a separate unit, division or subsidiary or combines the Company’s
principal businesses with one of its existing units, divisions or
subsidiaries and (2) the Executive’s new title is that of a senior officer of
such unit, division or subsidiary reporting directly to an executive officer of
such unit, division or subsidiary (or to an executive officer of the entity
surviving the Change in Control or parent company thereof) and (in either case),
the Executive’s authority, duties and responsibilities are commensurate with
such title and similar in scope (with respect to such unit, division or
subsidiary) to the authority, duties and responsibilities of the Executive prior
to the Change in Control;

(ii)      a requirement that the Executive report to work more than twenty (20)
miles from the Company’s Principal Location (not including normal business
travel required of the Executive’s position) or, to the extent such requirement
would not constitute a material change in the geographic location at which the
Executive must perform services under this Agreement within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), such
higher number of miles from the Company’s Principal Location as would constitute
a material change in the geographic location at which the Executive must perform
services under this Agreement within the meaning of Section 409A of the Code;

(iii)      a material reduction in the Executive’s base salary; or

(iv)     a material breach by the Company of its obligations hereunder.

Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within sixty (60) days after the date of
the occurrence of any event that the Executive knows or should reasonably have
known to constitute Good Reason, (2) the Company fails to cure such acts or
omissions within thirty (30) days following its receipt of such notice, and (3)
the effective date of the Executive’s termination for Good Reason occurs no
later than sixty (60) days after the expiration of the Company’s cure period.

(d)     Notice of Termination.  Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by a Notice of Termination
to the other parties hereto given in accordance with Section 10(b) hereof.  For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined





5

--------------------------------------------------------------------------------

 



below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than sixty (60) days after the
giving of such notice).  The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

(e)     Termination of Offices and Directorships.  Upon termination of the
Executive’s employment for any reason, unless otherwise specified in a written
agreement between the Executive and the Company, the Executive shall be deemed
to have resigned from all offices, directorships, and other employment positions
if any, then held with the Company or any of its subsidiaries, and shall take
all actions reasonably requested by the Company to effectuate the foregoing.

4.     Obligations of the Company upon Termination. 

(a)     Without Cause, For Good Reason, Death or Disability.  Subject to Section
4(d) hereof, if the Executive incurs a “separation from service” from the
Company (within the meaning of Section 409A(a)(2)(A)(i) of the Code, and
Treasury Regulation Section 1.409A-1(h)) (a “Separation from Service”) during
the Employment Period (the date of such Separation from Service, the “Date of
Termination”) by reason of (1) a termination of the Executive’s employment by
the Company without Cause; (2) a termination of the Executive’s employment by
the Executive for Good Reason; or (3) a termination of the Executive’s
employment by reason of the Executive’s death or Disability (each of (1), (2)
and (3), a “Qualifying Termination”):

(i)     The Executive (or the Executive’s estate or beneficiaries, if
applicable) shall be paid, in a single lump-sum payment on the Date of
Termination, the aggregate amount of the Executive’s earned but unpaid Base
Salary through the Date of Termination (the “Accrued Obligations”), to the
extent not previously paid. 

(ii)     In addition, subject to Section 4(d) hereof and the Executive’s (or the
Executive’s estate’s or beneficiaries’, if applicable) timely execution and
non-revocation of a Release (as defined below), the Executive (or the
Executive’s estate or beneficiaries, if applicable) shall be paid: 

(A)     an amount equal to six (6) months’ of the Base Salary in effect on the
Date of Termination, payable in a single lump-sum payment on the sixtieth (60th)
day following the Date of Termination; and    

(B)     any unpaid Annual Bonus to which the Executive would have become
entitled for any fiscal year of the Company that ends on or before the Date of
Termination had the Executive remained employed through the payment date,
payable in a single lump-sum payment on the date on which annual bonuses are
paid to the Company’s senior executives generally for such calendar year, but in
no event later than March 31st of





6

--------------------------------------------------------------------------------

 



the calendar year in which the Date of Termination occurs, with the actual date
within such period determined by the Company in its sole discretion.

(iii)      In addition, subject to Section 4(d) hereof and conditioned upon the
Executive’s (or the Executive’s estate’s or beneficiaries’, if
applicable) timely execution and non-revocation of a Release, during the period
commencing on the Date of Termination and ending on the six (6)-month
anniversary of the Date of Termination or, if earlier, the date on which the
Executive becomes eligible for coverage under the group health plan of a
subsequent employer (of which eligibility the Executive hereby agrees to give
prompt notice to the Company) (in any case, the “COBRA Period”), subject to the
Executive’s valid election to continue healthcare coverage under Section 4980B
of the Code and the regulations thereunder, the Company shall continue to
provide the Executive and the Executive’s eligible dependents with coverage
under its group health plans at the same levels and the same cost to the
Executive as would have applied if the Executive’s employment had not been
terminated based on the Executive’s elections in effect on the Date of
Termination), provided, however, that (1) if any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section 1.409A-1(a)(5), or (2) the Company is
otherwise unable to continue to cover the Executive under its group health
plans, then, in either case, an amount equal to each remaining Company subsidy
shall thereafter be paid to the Executive as currently taxable compensation in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof).

The payments and benefits described in the preceding Sections 4(a)(ii) and (iii)
are referred to herein as the “Severance.”  Notwithstanding the foregoing, it
shall be a condition to the Executive’s (or the Executive’s estate’s or
beneficiaries’, if applicable) right to receive the Severance that the Executive
(or the Executive’s estate or beneficiaries, if applicable) execute and deliver
to the Company an effective release of claims in substantially the form attached
hereto as Exhibit A (the “Release”) within any legally-required review period,
if any, following the Date of Termination and that the Executive (or the
Executive’s estate or beneficiaries, if applicable) not revoke such Release
during any applicable revocation period.

(b)     For Cause, Without Good Reason or Other Terminations.  If the Company
terminates the Executive’s employment for Cause, the Executive terminates the
Executive’s employment without Good Reason, or the Executive’s employment
terminates for any other reason not enumerated in this Section 4, in any case,
during the Employment Period, the Company shall pay to the Executive the Accrued
Obligations in cash within thirty (30) days after the Date of Termination (or by
such earlier date as may be required by applicable law).

(c)     Equity Vesting in Connection with a Change in Control.  In addition to
any payments or benefits due to the Executive under Section 4(a) above (if any),
subject to and conditioned upon the Executive’s (or the Executive’s estate’s or
beneficiaries’, if applicable) timely execution and non-revocation of a Release,
if the Executive’s employment is terminated by reason of a Qualifying
Termination and a Change in Control (A) occurs on or within ninety (90) days
after the Date of Termination or (B) has occurred within one (1) year before the
Date of Termination, all outstanding compensatory equity awards that have not
yet vested shall conditionally vest and, as applicable, become exercisable on
the later of the Date of Termination





7

--------------------------------------------------------------------------------

 



and the date of such Change in Control (and such vesting shall become
unconditional upon such execution and non-revocation of a Release); provided,
 however, that if the Executive fails to timely execute or revokes the Release,
all such conditionally vested awards (and any shares received in respect of such
awards) shall be forfeited upon such failure or revocation (subject to repayment
by the Company to the Executive of any amounts (if any) paid by the Executive
with respect to shares underlying such conditionally vested awards).  For the
avoidance of doubt, if a Qualifying Termination occurs prior to a Change in
Control, all outstanding, unvested compensatory equity awards that would
otherwise terminate on the Date of Termination shall remain outstanding and
eligible to vest solely upon a Change in Control occurring within ninety (90)
days after the Date of Termination (but shall not otherwise vest following the
Date of Termination) and shall terminate on the ninetieth (90th) day following
the Date of Termination if a Change in Control has not occurred on or prior to
such ninetieth (90th) day (or such earlier expiration date applicable to the
award (other than due to a termination of employment)). 

(d)     Six-Month Delay.  Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under this Section 4, shall be paid to
the Executive during the six (6)-month period following the Executive’s
Separation from Service if the Company determines that paying such amounts at
the time or times indicated in this Agreement would be a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code.  If the payment of any such amounts
is delayed as a result of the previous sentence, then on the first business day
following the end of such six (6)-month period (or such earlier date upon which
such amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of the Executive’s death), the
Company shall pay the Executive (or the Executive’s estate or beneficiaries, if
applicable) a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Executive during such period.

(e)     Exclusive Benefits.  Except as expressly provided in this Section 4 and
subject to Section 5 hereof, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with the Executive’s
termination of employment.

(f)     Equity Award Agreements.  For the avoidance of doubt, nothing contained
in this Agreement is intended to result in any vesting terms that are less
favorable to the Executive than those contained in any applicable Equity Award
Agreements and, to the extent that the vesting terms contained in any such
Equity Award Agreements are more favorable to the Executive than those provided
herein, including, without limitation, this Section 4, the terms of such Equity
Award Agreement shall control.

5.     Non-Exclusivity of Rights.  Amounts which are vested benefits or which
the Executive is otherwise entitled to receive under any plan, policy, practice
or program of or any contract or agreement with the Company at or subsequent to
the Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

6.     Excess Parachute Payments, Limitations on Payments. 

(a)     Best Pay Cap. Notwithstanding any other provision of this Agreement, in
the event that any payment or benefit received or to be received by the
Executive (including any





8

--------------------------------------------------------------------------------

 



payment or benefit received in connection with a termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Section 4 hereof, being hereinafter referred to as
the “Total Payments”) would be subject (in whole or part), to excise tax imposed
under Section 4999 of the Code (the “Excise Tax”), then, after taking into
account any reduction in the Total Payments provided by reason of Section 280G
of the Code in such other plan, arrangement or agreement, the cash severance
payments under this Agreement shall first be reduced, and the noncash severance
payments hereunder shall thereafter be reduced, to the extent necessary so that
no portion of the Total Payments is subject to the Excise Tax but only if (1)
the net amount of such Total Payments, as so reduced (and after subtracting the
net amount of federal, state and local income taxes on such reduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such reduced Total Payments) is greater than
or equal to (2) the net amount of such Total Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which the Executive would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).  The Total Payments shall be
reduced in the following order: (A) reduction of any cash severance payments
otherwise payable to the Executive that are exempt from Section 409A of the
Code; (B) reduction of any other cash payments or benefits otherwise payable to
the Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any equity award that are exempt from Section 409A of the Code; (C) reduction of
any other payments or benefits otherwise payable to the Executive on a pro-rata
basis or such other manner that complies with Section 409A of the Code, but
excluding any payments attributable to any acceleration of vesting and payments
with respect to any equity award that are exempt from Section 409A of the Code;
and (D) reduction of any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code, in each case beginning with payments that would otherwise be made last
in time.

(b)     Certain Exclusions. For purposes of determining whether and the extent
to which the Total Payments will be subject to the Excise Tax, (1) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (2) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
“Accounting Firm”), does not constitute a “parachute payment” within the meaning
of Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A)
of the Code) and, in calculating the Excise Tax, no portion of such Total
Payments shall be taken into account which, in the opinion of the Accounting
Firm, constitutes reasonable compensation for services actually rendered, within
the meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base Amount
(as defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation; and (3) the value of any non-cash benefit or any deferred payment
or benefit included in the Total Payments shall be determined by the Accounting
Firm in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.





9

--------------------------------------------------------------------------------

 



7.     Confidential Information and Non-Solicitation.  The Executive hereby
acknowledges that, as a condition of employment with the Company, Executive
must, concurrently herewith, enter into the Company’s standard Confidential
Information and Development Agreement, containing confidentiality,
non-solicitation and other protective covenants (the “Confidentiality
Agreement”).

8.     Representations.  The Executive hereby represents and warrants to the
Company that (a) the Executive is entering into this Agreement voluntarily and
that the performance of the Executive’s obligations hereunder will not violate
any agreement between the Executive and any other person, firm, organization or
other entity, and (b) the Executive is not bound by the terms of any agreement
with any previous employer or other party to refrain from competing, directly or
indirectly, with the business of such previous employer or other party that
would be violated by the Executive’s entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement.     

9.     Successors. 

(a)     This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b)     This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

(c)     The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise. 

10.     Miscellaneous. 

(a)     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b)     Notices.  All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive:  at the Executive’s most recent address on the records of
the Company.





10

--------------------------------------------------------------------------------

 



If to the Company:

Demand Media, Inc.

1655 26th Street
Santa Monica, CA 90404

Attn: General Counsel

 

with a copy to:

Goodwin Procter LLP
135 Commonwealth Drive 
Menlo Park, CA  94025
Attn: Anthony McCusker

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(c)     Sarbanes-Oxley Act of 2002.  Notwithstanding anything herein to the
contrary, if the Company determines, in its good faith judgment, that any
transfer or deemed transfer of funds hereunder is likely to be construed as a
personal loan prohibited by Section 13(k) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations promulgated
thereunder, then such transfer or deemed transfer shall not be made to the
extent necessary or appropriate so as not to violate the Exchange Act and the
rules and regulations promulgated thereunder.

(d)     Section 409A of the Code. 

(i)  To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder.  Notwithstanding any provision of this
Agreement to the contrary, if the Company determines that any compensation or
benefits payable under this Agreement may be subject to Section 409A of the Code
and related Department of Treasury guidance, the Company shall work in good
faith with the Executive to adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Company determines
are necessary or appropriate to avoid the imposition of taxes under Section 409A
of the Code, including without limitation, actions intended to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code, and/or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided,  however, that this Section
10(d) shall not create an obligation on the part of the Company to adopt any
such amendment, policy or procedure or take any such other action, nor shall the
Company have any liability for failing to do so.

(ii)  Any right to a series of installment payments pursuant to this Agreement
is to be treated as a right to a series of separate payments.  To the extent
permitted under Section 409A of the Code, any separate payment or benefit under
this Agreement or otherwise shall not be deemed “nonqualified deferred
compensation” subject to Section 409A of





11

--------------------------------------------------------------------------------

 



the Code and Section 4(d) hereof to the extent provided in the exceptions in
Treasury Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A of the Code.

(iii)  To the extent that any payments or reimbursements provided to the
Executive under this Agreement, including, without limitation, pursuant to
Section 2(b)(vi) hereof, are deemed to constitute compensation to the Executive
to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply, such
amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was
incurred.  The amount of any such payments eligible for reimbursement in one
year shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and the Executive’s right to such
payments or reimbursement of any such expenses shall not be subject to
liquidation or exchange for any other benefit.

(e)     Severability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

(f)     Withholding.  The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation. 

(g)     No Waiver.  The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(h)     Entire Agreement.  As of the Effective Date, this Agreement, together
with the Confidentiality Agreement and the Equity Award Agreements, constitutes
the final, complete and exclusive agreement between the Executive and the
Company with respect to the subject matter hereof and replaces and supersedes
any and all other agreements, offers or promises, whether oral or written, by
any member of the Company and its subsidiaries and affiliates, or representative
thereof.   

(i)     Amendment.  No amendment or other modification of this Agreement shall
be effective unless made in writing and signed by the parties hereto.

(j)     Counterparts; Electronic Signatures.  This Agreement and any agreement
referenced herein may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument. Any signature page delivery by any means of
electronic communication (i.e. scanned pdf copy or DocuSign) shall be binding to
the same extent as an original signature page attached hereto.

[SIGNATURE PAGE FOLLOWS]





12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board (as such authority may be delegated
to the Compensation Committee), the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.

 

DEMAND MEDIA, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Sean Moriarty

 

 

Name:  Sean Moriarty

 

 

Title:    Chief Executive Officer

 

 

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

 

 

 /s/ Dion Camp Sanders

 

Dion Camp Sanders

 

 



13

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

GENERAL RELEASE

 

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Demand Media, Inc., a Delaware corporation
(the “Company”) and each of its partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof.  The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act.  Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under Section 4(a) or 4(c) of that
certain Employment Agreement, dated as of August 1, 2016, between Demand Media,
Inc. and the undersigned (the “Employment Agreement”), whichever is applicable
to the payments and benefits provided in exchange for this Release, (ii) to
payments or benefits under any equity award agreement between the undersigned
and the Company, (iii) with respect to Section 2(b)(vi) of the Employment
Agreement, (iv) to accrued or vested benefits the undersigned may have, if any,
as of the date hereof under any applicable plan, policy, practice, program,
contract or agreement with the Company, or (v) to any Claims, including claims
for indemnification and/or advancement of expenses, arising under any
indemnification agreement between the undersigned and the Company or under the
bylaws, certificate of incorporation of other similar governing document of the
Company.

THE UNDERSIGNED ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”





A-1

--------------------------------------------------------------------------------

 



THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

(A)     THE EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS RELEASE;

(B)     THE EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND

(C)     THE EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE
THIS RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD. 

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which the Executive may have against
Releasees, or any of them, and the undersigned agrees to indemnify and hold
Releasees, and each of them, harmless from any liability, Claims, demands,
damages, costs, expenses and attorneys’ fees incurred by Releasees, or any of
them, as the result of any such assignment or transfer or any rights or Claims
under any such assignment or transfer.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
the Releasees against the undersigned under this indemnity.

The undersigned agrees that if the Executive hereafter commences any suit
arising out of, based upon, or relating to any of the Claims released hereunder
or in any manner asserts against Releasees, or any of them, any of the Claims
released hereunder, then the undersigned agrees to pay to Releasees, and each of
them, in addition to any other damages caused to Releasees thereby, all
attorneys’ fees incurred by Releasees in defending or otherwise responding to
said suit or Claim.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

IN WITNESS WHEREOF, the undersigned has executed this Release this ____ day of
___________, ____.

 

                                                                                  

 

A-2

--------------------------------------------------------------------------------